Citation Nr: 0309564	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-13 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bipolar disorder (or 
bipolar mood disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), bipolar disorder and benefits under 38 
C.F.R. § 1702 (2002).

The veteran provided oral testimony at a personal hearing 
before a hearing officer of the RO in February 1998, and at a 
personal hearing over which the undersigned Veterans Law 
Judge presided sitting at Denver, Colorado, in February 2001.  
A transcript of each hearing has been associated with the 
claims file.

In October 1998, the RO affirmed the prior denials of 
entitlement to service connection for PTSD, bipolar disorder 
and benefits under 38 C.F.R. § 1702.  

In May 2001 the Board denied benefits under 38 C.F.R. § 1702 
and remanded the issues of entitlement to service connection 
for PTSD and bipolar disorder to the RO for further 
development and adjudicative actions.  

In January 2003 the RO granted entitlement to service-
connection for PTSD with assignment of a 30 percent 
evaluation effective January 29, 1996.  The RO affirmed the 
previous denial of entitlement to service connection for 
bipolar disorder.

The case has been returned to the Board for further appellate 
review.

Based upon findings noted in a November 2000 VA psychiatric 
examination report, the Board refers the implied claim of 
service connection for a mood disorder, not otherwise 
specified and panic disorder to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown; 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A bipolar mood disorder was not shown in service or 
disabling to a compensable degree during the first post 
service year.

2.  The probative, competent medical evidence establishes 
that the veteran does not have a bipolar disorder linked to 
service on any basis. 


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active service; nor may psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. 3.303(b)(d), 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service are silent as to any evidence or 
finding of a bipolar disorder.  
The report of medical examination dated in May 1974 and 
completed upon her entry into service, shows that upon 
clinical evaluation, her psychiatric evaluation was normal 
and there was no evidence of any personality deviation.  The 
associated report of medical history shows that she did not 
indicate that she had ever had symptoms associated with a 
psychiatric disorder.

A chronological record of medical care dated in March 1975 
shows that the veteran reported lower abdominal pains.  The 
diagnosis was depression associated with possible pregnancy.

A report of medical examination dated in March 1978 shows 
that upon clinical evaluation, her psychiatric evaluation was 
normal and there was no evidence of personality deviation.  
The associated report of medical history, also dated in March 
1978, shows that she had experienced a miscarriage in March 
1975 and that she had experienced insomnia and anxiety.

The report of medical examination dated in March 1979 and 
completed upon her separation from active service, shows that 
upon clinical evaluation, there was no indication of an 
abnormal psychiatric evaluation or of a personality 
deviation.  The report of medical history at that time shows 
the veteran denied having nervous trouble of any sort and she 
did not indicate that she had ever had symptoms associated 
with a psychiatric disorder.

A report of mental status evaluation dated in April 1979 
shows that the veteran was referred to the Mental Hygiene 
Clinic for psychiatric clearance pursuant to an 
administrative action under AR 632-200 (Chapter 13), wherein 
direct examination revealed no indication of a mental 
disorder that would prevent administrative action.  She was 
said to be coherent, rational and oriented.  There were no 
mental defects sufficient to warrant this position through 
medical channels.  The medical record was completed by the 
chief of the mental health division.

Private psychiatric hospitalization records in 1990 refer to 
bipolar affective mood disorder.  

Subsequent to service, VA outpatient treatment and hospital 
records dated from April 1994 to March 1998 show that the 
veteran was treated for symptoms associated with bipolar mood 
disorder.

VA hospital treatment records dated from April 1995 to May 
1995 show that the veteran was diagnosed with bipolar mood 
disorder, depressed without psychotic features.  She provided 
a history of bipolar mood disorder, and having been treated 
at a private facility for the preceding five years.  

She indicated that she had been taking Lithium since her 
first hospitalization in 1990.  She related that her panic 
symptoms had begun during service when she had been sexually 
assaulted.  She indicated that her assailant had been 
sentenced.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in December 1994 shows that she was 
treated for a dissociative episode.  Treatment at the Vet 
Center was recommended.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in July 1995 shows that she was first 
treated for what appeared to be an agitated depression and 
suicidal ideations in March 1994.  She was previously 
diagnosed with manic depressive disorder in 1990.  The 
psychologist opined that the veteran exhibited symptomatology 
consistent with a manic depressive disorder, which had 
seriously and negatively influenced all aspects of her life 
for many years.

A medical record from the veteran's clinical psychologist of 
the Vet Center dated in January 1996 is on file.

A VA examination report dated in March 1996 shows that the 
veteran was, in pertinent part, diagnosed with bipolar mood 
disorder.  The examiner noted that the veteran's medical 
records were not available for review in conjunction with the 
examination.  The veteran reported that she had received a 
diagnosis of bipolar mood disorder and had been hospitalized 
several times. 

A VA hospital treatment record dated in June 1997 shows that 
the veteran presented with a history of bipolar mood 
disorder.

In February 1998, the veteran testified at a personal hearing 
before a hearing officer of the RO.  During the hearing, she 
stated that she was first treated for a psychiatric disorder 
in 1987 at the Longmont Mental Health Center.  She gave a 
history of no psychiatric problems prior to her entry into 
service, but acknowledged that she had numerous problems 
during service which resulted in an Article 15 and subsequent 
Elimination Proceedings for Misconduct/Unsuitability.  

She asserted that she began getting into trouble after she 
was raped on September 17, 1998.  She indicated that she had 
told her roommate of the rape, but she could not provide the 
roommate's name as it would be too traumatic for her since 
she, too, had been raped.  

A VA medical opinion dated in February 1999 shows that the VA 
physician set forth that there was no "absolutely standard 
behavior" expected after a sexual assault and each individual 
handled this situation uniquely.  While some symptoms 
consistent with PTSD may be seen in various individuals, this 
kind of stressor may also precipitate other emotional, 
behavioral and thinking difficulties.  

The veteran provided oral testimony at a personal hearing 
before the undersigned Veterans Law Judge at Denver, 
Colorado, in February 2001.  She testified that she was raped 
in September 1978.  She indicated that she received her first 
Article 15 subsequent to the rape.  She stated that she 
purposefully arranged her behavior to be discharged as a 
result.  She indicated that she began to suffer panic 
attacks, mood swings, and insomnia in basic training and that 
these symptoms continued across time in her military career.  
She indicated that her symptoms had continued since that 
time, and that she is receiving Social Security 
Administration (SSA) disability benefits as a result thereof.

August 2001 information from SSA essentially shows the 
veteran met the criteria for disability benefits due to PTSD.

A November 2002 comprehensive VA psychiatric examination 
report shows the medical specialist reviewed the veteran's 
claims file.  Following a psychiatric examination the medical 
specialist noted that the medical evidence did not reliably 
demonstrate the presence of a bipolar mood disorder, 
currently.  Rather the evidence reveals findings diagnostic 
of PTSD, panic disorder and mood disorder, not otherwise 
specified.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Service connection will be presumed for certain chronic 
diseases, including psychosis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

The veteran had no direct combat service.  Therefore, the 
provisions of 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a), 3.304 
and the holding in Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996) are not for consideration.
When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom. Morton v. Gober , 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

This case was previously remanded by the Board in May 2001 in 
order to obtain additional evidence pertinent to the 
veteran's claim in accordance with the VCAA.  

In a June 2001 letter the RO notified the veteran of which 
portion of the evidence was to be submitted by her and which 
was to be provided by VA consistent with section 5103A.  


Therefore, such notification to the appellant satisfies the 
requirement that VA advise the appellant as to which 
evidence, if any, she is to submit, and which VA will obtain.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This was consistent with 
the Board's previous notice to the appellant of the new VCAA 
when it issued its May 2001 decision and remand.

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with her 
claim, and developed her claim in accordance with its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

The veteran maintains that she developed a bipolar disorder 
as a result of a sexual assault in service.  

A comprehensive review of the record fails to demonstrate the 
presence of a bipolar disorder during service or until many 
years thereafter.  Importantly, a special VA psychiatric 
examination was undertaken in November 2002 in order to 
determine the nature, extent of severity and etiology of any 
identifiable psychiatric disability(ies) and relationship to 
service.  Following review of the claims file and examination 
findings, the psychiatric specialist opined that the record 
did not reliably demonstrate the presence of a bipolar mood 
disorder.  

The veteran presently maintains that she has a bipolar mood 
disorder as a consequence of active service.  The CAVC has 
held that while a lay person is competent to testify as to 
facts within her own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the Board cannot supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).


The record is without probative, competent medical evidence 
showing the presence of a chronic bipolar mood disorder with 
link to service.  It is well to add at this time the record 
is devoid of a showing of a psychosis to a compensable degree 
during the first post service year.  As the record is without 
evidence of a bipolar disorder which has been linked to 
service on any basis, the Board finds that the record does 
not support the claim of service connection.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bipolar mood 
disorder.  See Gilbert , supra.


ORDER

Entitlement to service connection for a bipolar mood disorder 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

